DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US 2007/0260016) in view of Wang et al. (US 2017/0152377).
Regarding claims 1, 5-7 and 9, Best discloses diaper, i.e. absorbent article, (paragraphs 0009, 0091) comprising backsheets film (paragraph 0091) wherein the film comprises a first LLDPE, i.e. a first thermoplastic polymer, and a second LLDPE, i.e. a second thermoplastic polymer, (paragraph 0074) wherein the first and second thermoplastic polymers have a melt index of 0.1 to 15 g/10 min (paragraphs 0088-0089). 
Best discloses filler but fails to disclose calcium carbonate.
Wang discloses breathable films for diaper comprising at least 20% by weight or more or up to 70% by weight filler such as calcium carbonate, i.e. breathability agent, to obtain increased WVTR and other properties related to breathability (paragraphs 0105-0106).
It would have been obvious to one of ordinary skill in the art to use specific filler such as calcium carbonate of Wang in the film of Best carbonate to obtain increased WVTR and other properties related to breathability. 
Given that Best in view of Wang discloses the same composition as claimed in presently claim and disclosed in the present specification, it is clear that the film of Best in view of Wang would intrinsically possess the same properties as claimed in present claims.
Regarding claim 2, Best in view of Wang disclose the absorbent article of claim 1, wherein the both LLDPEs are metallocene catalyzed LLDPE (paragraphs 0074, 0077).
Regarding claims 3-4, Best in view of Wang disclose the absorbent article of claim 1, wherein the first LLDPE is present in an amount of 0.1 to 99.9 wt% and second LLDPE is present in amount of 0.1 to 99.9 wt% (paragraph 0075). Therefore, when first LLDPE is present in amount of 50 wt% and second LLDPE is present in amount of 33 wt%, it meets the present claims.
Regarding claim 8, Best in view of Wang disclose the absorbent article of claim 1, wherein Wang discloses the breathable film has a basis weight of 10 to 20 gram per meter square to obtain desire properties of the film and the end use application of the film (paragraphs 0051, 0117).
Therefore, it would have been obvious to use the basis weight of Wang in the film of Best to obtain desire properties of the film and the end use application of the film.
Regarding claims 10 and 14-15, Best discloses diaper, i.e. absorbent article, (paragraphs 0009, 0091) comprising backsheets film (paragraph 0091) comprising multilayer film having three or more layers wherein the layers can be made with LLDPE polymers (paragraphs 0095, 0096, 103) wherein each layers comprise a first LLDPE, i.e. a first thermoplastic polymer, and a second LLDPE, i.e. a second thermoplastic polymer, (paragraph 0074) wherein the first and second thermoplastic polymers have a melt index of 0.1 to 15 g/10 min (paragraphs 0088-0089). 
Best discloses filler but fails to disclose calcium carbonate.
Wang discloses breathable films for diaper comprising at least 20% by weight or more or up to 70% by weight filler such as calcium carbonate, i.e. breathability agent, to obtain increased WVTR and other properties related to breathability (paragraphs 0105-0106).
It would have been obvious to one of ordinary skill in the art to use specific filler such as calcium carbonate of Wang in the film of Best carbonate to obtain increased WVTR and other properties related to breathability. 
Given that Best in view of Wang discloses the same composition as claimed in presently claim and disclosed in the present specification, it is clear that the film of Best in view of Wang would intrinsically possess the same properties as claimed in present claims.
Regarding claim 11, Best in view of Wang disclose the absorbent article of claim 10, wherein the both LLDPEs are metallocene catalyzed LLDPE (paragraphs 0074, 0077).
Regarding claims 12-13, Best in view of Wang disclose the absorbent article of claim 11, wherein the first LLDPE is present in an amount of 0.1 to 99.9 wt% and second LLDPE is present in amount of 0.1 to 99.9 wt% (paragraph 0075). Therefore, when first LLDPE is present in amount of 50 wt% and second LLDPE is present in amount of 33 wt%, it meets the present claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787